Title: To George Washington from Jedidiah Morse, 25 June 1793
From: Morse, Jedidiah
To: Washington, George



Sir,
Charlestown [Mass.] June 25th 1793.

 I do myself the honour herewith to present for your acceptance, a sett of “The American Universal Geography.” Compiled under the auspices of your Presidency over the United States, & describing, in a more particular manner, that distinguished country, whh is so deeply indebted to you, sir, for her present tranquillity & happiness—it is a tribute I owe you—& I most cheerfully pay it. I have only to regret that it is not more worthy of your acceptance, & that it bears so small a proportion to that gratitude & respect whh I bear for your character. With the sincerest respect, & the most earnest prayers for your health, long life, & happiness here & hereafter, I am, sir, your most obdt & humble servt

Jedh Morse

 